DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-22 are pending in the application.  Claims 1, 13, and 20 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 12-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2004/0267213 A1) in view of Soble et al. (US 6,997,867 B2) (“Soble”) and Gal et al. (US 2013/0165944 A1) (“Gal”).
Regarding claim 1, Knapp discloses (Figure 30) a method for removing an object (152) from a kidney (150), comprising: guiding a flexible tube (10) through a passageway of an in vivo subject, wherein the flexible tube comprises at least a first passageway (100) and a second passageway (96); inserting a distal end of the flexible tube into a target region of the kidney (150); infusing liquid through the first passageway substantially continuously into the target region of the kidney during a first period of time (creating turbulent flow, paragraph 0110); initiating suction through the second passageway and continuing suction during a second period of time (Knapp discloses irrigating and aspirating in alternating fashion, paragraph 0109); and aspirating the object through the second passageway with at least a portion of the liquid (paragraph 0110). 
	Knapp fails to disclose that the second passageway is encompassed in the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first passageway forming an annular lumen surrounding the second passageway.  Knapp also fails to disclose that suction is intermittently continued.  
	In the same field of endeavor (suction/irrigation sleeves), Soble teaches (Figure 3B) that it was known in the art before the effective filing date of the claimed invention that a flexible tube can be formed with a first passageway (3) and a second passageway (1) encompassed within the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first lumen forming an annular lumen surrounding the second passageway (Column 3, lines 21-32 and Column 6, lines 25-33).	
	It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the vacuum tube disclosed by Knapp such that the second passageway is encompassed by the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first passageway forming an annular lumen surrounding the second passageway, as taught by Soble.  This modification would reduce the overall cross-sectional size of the flexible tube and would provide a circular cross-sectional shape, which would ease insertion of the device into the body. This modification would also allow the flexible tube to be guided through smaller-diameter body lumens, while still allowing the second passageway to perform both of its functions (providing a channel for a guidewire and delivering liquid).  It was well-known in the art at the time the invention was made that the configuration of the lumens of a multi-lumen catheter can be adjusted by one having ordinary skill in the art.  
	In the same field of endeavor, Gal teaches an apparatus and method for removing obstructions in the urinary tract.  Gal teaches that aspiration can be provided substantially continuous or intermittent, e.g., pulsed or otherwise varied in flow rate, pressure, volume, and the like, to apply desired suction forces on the obstruction (paragraph 0067).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Knapp in view of Soble such that the suction is continued intermittently, as taught by Gal.  This modification would apply desired suction forces on the obstruction (Gal, paragraph 0067).
Regarding claim 5, Knapp in view of Soble and Gal teaches causing suction to be provided at the distal end of the second passageway by a suction source (syringe) coupled to the second passageway; and removing another object (more of the fragments) through the second passageway with at least a second portion of the liquid while the suction is being provided (Knapp, paragraph 0110).
Regarding claim 10, Knapp in view of Soble and Gal teaches (Knapp, Figure 30) that the flexible tube is guided through the passageway without use of an insertion sheath (Knapp, paragraph 0109).
Regarding claim 12, Knapp in view of Soble and Gal teaches that the flexible tube has an external diameter of at least about 11 French (Knapp, paragraph 0077).
Regarding claim 13, Knapp in view of Soble teaches the invention substantially as claimed.  However, the combined teaching fails to explicitly teach ceasing suction though the second passageway; infusing liquid through the first passageway during a third period of time; reinitiating suction through the second passageway and intermittently continuing suction during a fourth period of time; and aspirating a second object through the second passageway with at least a portion of the liquid.  However, Knapp discloses that irrigation and suction can be done in alternating fashion to remove multiple kidney stone fragments (paragraph 0109).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method taught by Knapp in view of Soble to comprise: ceasing suction though the second passageway; infusing liquid through the first passageway during a third period of time; reinitiating suction through the second passageway and continuing suction during a fourth period of time; and aspirating a second object through the second passageway with at least a portion of the liquid.  Knapp discloses that irrigation and suction can be alternated during the procedure and this modification to the method would ensure that all of the stone fragments within the kidney are removed via the flexible tube.
	In the same field of endeavor, Gal teaches an apparatus and method for removing obstructions in the urinary tract.  Gal teaches that aspiration can be provided substantially continuous or intermittent, e.g., pulsed or otherwise varied in flow rate, pressure, volume, and the like, to apply desired suction forces on the obstruction (paragraph 0067).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Knapp in view of Soble such that the suction is continued intermittently, as taught by Gal.  This modification would apply desired suction forces on the obstruction (Gal, paragraph 0067).
	Regarding claim 14, Knapp in view of Soble and Gal teaches that it is conventional to use a fluoroscope as a visual guide during a removal procedure (paragraphs 0011, 0088, 0091)
	Regarding claim 15, Knapp in view of Soble and Gal teaches an irrigation fluid source is coupled to the first passageway (Knapp, paragraph 0098).
	Regarding claim 16, Knapp in view of Soble and Gal teaches that the irrigation fluid source is a syringe containing the liquid (Knapp, paragraph 0098).
	Regarding claim 18, Knapp in view of Soble and Gal teaches (Knapp, Figure 26) a handle (18) is coupled to the flexible tube, the handle comprising a lateral irrigation port (110) and an axial aspiration port, the axial aspiration port in line with a portion of the second passageway proximal to the handle, wherein infusing liquid through the first passageway comprises providing the liquid to the irrigation port (Knapp, paragraph 0099), and aspiration through the second passageway comprises providing suction to the aspiration port (Knapp, paragraph 0100).
Regarding claim 19, Knapp in view of Soble and Gal teaches (Soble, Figure 3B) that the second passageway has a circular cross-section and has a diameter greater than the diameter of the object in order to remove the object from the kidney via suction initiated through the second passageway.  However, the combined teaching fails to explicitly teach that the first passageway has a dimension less than a diameter of the object.
	However, one having ordinary skill in the art at the time the invention was made would recognize that no two kidney stones/fragments have the same shape, and since the second passageway is positioned within the first passageway forming an annular lumen around the second passageway, a larger stone may be able to fit through the second passageway, but not through the annular lumen, which is a dimension of the first passageway (see Figures 3B annotated below).

    PNG
    media_image1.png
    309
    214
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    309
    214
    media_image2.png
    Greyscale


Claims 2-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2004/0267213 A1) in view of Soble et al. (US 6,997,867 B2) (“Soble”) and Gal et al. (US 2013/0165944 A1) (“Gal”) as applied to claim 1 above, and further in view of Schwarz (US 2005/0143678 A1).
Regarding claims 2 and 3, Knapp in view of Soble and Gal teaches the invention substantially as claimed.  Knapp in view of Soble and Gal teaches coupling a bag containing liquid to the second passageway and increasing pressure on the bag to cause the liquid to be infused (Knapp, paragraph 0098).  However, the combined teaching fails to teach that the liquid is infused at a flow rate of at least about 5 milliliters per minute, coupling a bag containing liquid to the second passageway, and increasing pressure on the bag to cause the liquid to be infused.
	Schwarz teaches (Figures 1-7) a method for removing a concretion in a
passageway of a subject. Schwartz teaches irrigation of the ureter with room
temperature saline at a flow rate of approximately 5 mL/minute for 20 minutes (paragraph 0116). 
	It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to infuse liquid at a flow rate of at least
about five milliliters per minute, as taught by Schwarz, since “it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art” In re Aller, 105 USPQ 233.  Knapp in view of Soble and Gal teaches the general conditions of the claim in that liquid is infused through the second passageway at a flow rate for a period of time. Schwarz shows that a five millimeters per minute flow rate of saline solution can be infused into the urinary tract in a procedure to remove a concretion.
	Regarding claim 4, Knapp in view of Soble and Gal teaches the invention substantially as claimed in the liquid is infused through the first passageway for a first period of time.  However, the combined teaching fails to explicitly teach infusing liquid through the first passageway for at least five minutes.
	Schwarz teaches (Figures 1-7) a method for removing a concretion in a
passageway of a subject. Schwartz teaches irrigation of the ureter with room
temperature saline at a flow rate of approximately 5 mL/minute for 20 minutes (paragraph 0116). 
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to infuse liquid through the first passageway for at least five minutes, since “it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art” In re Aller, 105 USPQ 233.  Knapp in view of Soble and Gal teaches the general conditions of the claim in that liquid is infused through the first passageway at a flow rate for a period of time. Schwarz shows that saline solution can be infused into the urinary tract for at least five minutes in a procedure to remove a concretion.
Regarding claim 17, Knapp in view of Soble and Gal teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the liquid is infused at a flow rate of at least 5 milliliters per minute to 100 milliliters per minute.
	Schwarz teaches (Figures 1-7) a method for removing a concretion in a
passageway of a subject. Schwartz teaches irrigation of the ureter with room
temperature saline at a flow rate of approximately 5 mL/minute for 20 minutes (paragraph 0116). 
	It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to infuse liquid at a flow rate of 5 milliliters per minute to 100 milliliters per minute, as taught by Schwarz, since “it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art” In re Aller, 105 USPQ 233.  Knapp in view of Soble and Gal teaches the general conditions of the claim in that liquid is infused through the second passageway at a flow rate for a period of time. Schwarz shows that a five millimeters per minute flow rate of saline solution can be infused into the urinary tract in a procedure to remove a concretion.


Claims 1, 6-9, 11, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deal (US 2011/0224489 A1) in view of Knapp (US 2004/0267213 A1), Soble et al. (US 6,997,867 B2) (“Soble”), and Gal et al. (US 2013/0165944 A1) (“Gal”).
Regarding claims 1 and 6, Deal discloses (Figures 1-8) a method for removing an object, comprising: inserting a sheath (10) into the passageway of the vivo subject; inserting a device (14, 18) through the sheath; positioning the device adjacent to an object (54);  using the device to break the second object into a plurality of objects (fragments) including the object (Figure 7); guiding a removal device (52) through the sheath; and removing fragments while suction is not being provided (Figure 8).  However, Deal discloses that the removal device is a grasping device.
Deal fails to disclose a removal device comprising flexible tube comprising a first passageway and a second passageway encompassed by the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first passageway forming an annular lumen surrounding the second passageway, wherein removing fragments from the body comprises the steps of: positioning a distal end of the flexible tube into a target region of the kidney; infusing liquid through the first passageway substantially continuously into the target region of the kidney during a first period of time; initiating suction through the second passageway and intermittently continuing suction during a second period of time; and aspirating the object through the second passageway with at least a portion of the liquid. Deal discloses that the removal instrument (52) is guided through working channel (24). Deal discloses that and the removal device is not limited to only grasping devices (paragraph 0032), and that other removal devices known in the art can be provided through the working channel.
Knapp teaches (Figure 30) a method for removing an object (152) from a kidney (150), comprising: guiding a flexible tube (10) through a passageway of an in vivo subject, wherein the flexible tube comprises at least a first passageway (100) and a second passageway (96); inserting a distal end of the flexible tube into a target region of the kidney (150); infusing liquid through the first passageway substantially continuously into the target region of the kidney during a first period of time (creating turbulent flow, paragraph 0110); initiating suction through the second passageway and continuing suction during a second period of time (Knapp discloses irrigating and aspirating in alternating fashion, paragraph 0109); and aspirating the object through the second passageway with at least a portion of the liquid (paragraph 0110). 
It would have been obvious to one having ordinary skill in the art before the
 effective filing date of the claimed invention to substitute the fragment removal device and steps disclosed by Knapp for the grasping fragment removal device disclosed by Deal. Deal and Knapp show that both removal devices are effective and equivalent structures for removal of kidney stone fragments from a passageway in an in vivo subject. Therefore, because these two fragment removal mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the fragment removal device taught by Knapp for the fragment removal device disclosed by Deal. The removal device taught by Knapp also provides the advantage of irrigating during the procedure, which is critical during most ureteroscopic procedures (paragraph 0004).
	In the same field of endeavor (suction/irrigation sleeves), Soble teaches (Figure 3B) that it was known in the art before the effective filing date of the claimed invention that a flexible tube can be formed with a first passageway (3) and a second passageway (1) encompassed within the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first lumen forming an annular lumen surrounding the second passageway (Column 3, lines 21-32 and Column 6, lines 25-33).	
	It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the vacuum tube taught by Deal in view of Knapp such that the second passageway is encompassed by the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first passageway forming an annular lumen surrounding the second passageway, as taught by Soble.  This modification would reduce the overall cross-sectional size of the flexible tube and would provide a circular cross-sectional shape, which would ease insertion of the device into the body. This modification would also allow the flexible tube to be guided through smaller-diameter body lumens, while still allowing the second passageway to perform both of its functions (providing a channel for a guidewire and delivering liquid).  It was well-known in the art at the time the invention was made that the configuration of the lumens of a multi-lumen catheter can be adjusted by one having ordinary skill in the art.  
	In the same field of endeavor, Gal teaches an apparatus and method for removing obstructions in the urinary tract.  Gal teaches that aspiration can be provided substantially continuous or intermittent, e.g., pulsed or otherwise varied in flow rate, pressure, volume, and the like, to apply desired suction forces on the obstruction (paragraph 0067).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Deal in view of Knapp and Soble such that the suction is continued intermittently, as taught by Gal.  This modification would apply desired suction forces on the obstruction (Gal, paragraph 0067).
Regarding claim 7, Deal in view of Knapp, Soble, and Gal teaches (Deal, Figures 7 and 8) that the flexible tube is guided through the sheath subsequent to removal of the device (18).
Regarding claim 8, Deal as modified by Knapp, Soble, and Gal teaches (Deal, Figure 7) that the object (54) is a fragment of a kidney stone.  Knapp teaches (Figure 30) an object (152) that is a fragment of a kidney stone that was broken (paragraph 0109).  Deal as modified by Knapp and Soble teaches that the kidney stone fragments are removed through the second passageway and the first passageway is used to provide infusing liquid.  One having ordinary skill in the art would recognize that a kidney stone having a diameter greater than about 10 milliliters (30 Fr) would not be able to be removed through the first passageway because the first passageway only provides infusion of liquid.  Deal as modified by Knapp, Soble, and Gal teaches that the second passageway ranges from about 4 Fr to about 20 Fr in size (Knapp, paragraph 0098).  
Therefore, in order to remove all of the fragments of a kidney stone, one having ordinary skill in the art at the time the invention was made would recognize that all of the fragments of kidney stone must have a diameter that is less than about 4.33 millimeters (13 Fr) in order to fit within the second passageway.
Regarding claim 9, Deal as modified by Knapp, Soble, and Gal teaches that the device (14, 18) is a ureteroscope (Deal, paragraphs 0003 and 0030-0034).
Regarding claims 1 and 11, Deal discloses (Figures 1-8) a method for removing an object, comprising: inserting a device (18) through the passageway; positioning the device adjacent to an object (54);  using the device to break the second object into a plurality of objects (fragments) including the object (Figure 7); and removing the device from the passageway.  However, Deal discloses that the removal device is a grasping device.
Deal fails to disclose a removal device comprising flexible tube comprising a first passageway and a second passageway encompassed by the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first passageway forming an annular lumen surrounding the second passageway, wherein removing fragments from the body comprises the steps of: positioning a distal end of the flexible tube into a target region of the kidney; infusing liquid through the first passageway substantially continuously into the target region of the kidney during a first period of time; initiating suction through the second passageway and intermittently continuing suction during a second period of time; and aspirating the object through the second passageway with at least a portion of the liquid. Deal discloses that the removal instrument (52) is guided through working channel (24). Deal discloses that and the removal device is not limited to only grasping devices (paragraph 0032), and that other removal devices known in the art can be provided through the working channel.
Knapp teaches (Figure 30) a method for removing an object (152) from a kidney (150), comprising: guiding a flexible tube (10) through a passageway of an in vivo subject, wherein the flexible tube comprises at least a first passageway (100) and a second passageway (96); inserting a distal end of the flexible tube into a target region of the kidney (150); infusing liquid through the first passageway substantially continuously into the target region of the kidney during a first period of time (creating turbulent flow, paragraph 0110); initiating suction through the second passageway and continuing suction during a second period of time (Knapp discloses irrigating and aspirating in alternating fashion, paragraph 0109); and aspirating the object through the second passageway with at least a portion of the liquid (paragraph 0110). 
It would have been obvious to one having ordinary skill in the art before the
 effective filing date of the claimed invention to substitute the fragment removal device and steps disclosed by Knapp for the grasping fragment removal device disclosed by Deal. Deal and Knapp show that both removal devices are effective and equivalent structures for removal of kidney stone fragments from a passageway in an in vivo subject. Therefore, because these two fragment removal mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the fragment removal device taught by Knapp for the fragment removal device disclosed by Deal. The removal device taught by Knapp also provides the advantage of irrigating during the procedure, which is critical during most ureteroscopic procedures (paragraph 0004).
	In the same field of endeavor (suction/irrigation sleeves), Soble teaches (Figure 3B) that it was known in the art before the effective filing date of the claimed invention that a flexible tube can be formed with a first passageway (3) and a second passageway (1) encompassed within the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first lumen forming an annular lumen surrounding the second passageway (Column 3, lines 21-32 and Column 6, lines 25-33).	
	It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the vacuum tube taught by Deal in view of Knapp such that the second passageway is encompassed by the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first passageway forming an annular lumen surrounding the second passageway, as taught by Soble.  This modification would reduce the overall cross-sectional size of the flexible tube and would provide a circular cross-sectional shape, which would ease insertion of the device into the body. This modification would also allow the flexible tube to be guided through smaller-diameter body lumens, while still allowing the second passageway to perform both of its functions (providing a channel for a guidewire and delivering liquid).  It was well-known in the art at the time the invention was made that the configuration of the lumens of a multi-lumen catheter can be adjusted by one having ordinary skill in the art.  
	In the same field of endeavor, Gal teaches an apparatus and method for removing obstructions in the urinary tract.  Gal teaches that aspiration can be provided substantially continuous or intermittent, e.g., pulsed or otherwise varied in flow rate, pressure, volume, and the like, to apply desired suction forces on the obstruction (paragraph 0067).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Deal in view of Knapp and Soble such that the suction is continued intermittently, as taught by Gal.  This modification would apply desired suction forces on the obstruction (Gal, paragraph 0067).
Regarding claim 20, Deal discloses (Figures 1-8) a method for removing an object from a kidney, comprising: inserting a sheath (10) into an in vivo passageway of a subject; inserting a device (14, 18) through the sheath; positioning a distal end the device within the kidney adjacent to an object (54); using the device to break the second object into a plurality of objects (fragments; Figure 7); guiding a removal device (52) through the sheath; and guiding a removal device through the sheath to remove the plurality of smaller object.  Deal discloses that the removal device is a grasping device.
	Deal fails to disclose removing the device; guiding, subsequent to removal of the device, a flexible tube having an external diameter of at least about 11 French through the sheath, wherein the flexible tube comprises at least a first passageway and a second passageway encompassed by the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first passageway forming an annular lumen surrounding the second passageway; positioning a distal end of the second passageway adjacent to at least one of the plurality of smaller objects; infusing saline solution through the first passageway without suction being applied through the second passageway; applying suction intermittently through the second passageway; and aspirating at least one of the plurality of smaller objects through the second passageway with at least a portion of the saline solution.  Deal discloses that the removal device is not limited to only grasping devices (paragraph 0032), and that other removal devices known in the art can be provided through the working channel.
	Knapp teaches (Figure 30) a flexible tube having an external diameter of at least about 11 French (paragraph 0077), wherein the flexible tube comprises at least a first passageway (100) and a second passageway (96); positioning a distal end of the second passageway adjacent to at least one of the plurality of smaller objects (152); infusing saline solution (paragraph 0098) through the first passageway without suction being applied through the second passageway (Knapp discloses alternating irrigation and suction, paragraph 0109); applying suction through the second passageway; and aspirating at least one of the plurality of smaller objects through the second passageway with at least a portion of the saline solution (paragraphs 0109-0110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the device from the sheath and substitute the fragment removal device and steps disclosed by Knapp for the grasping fragment removal device disclosed by Deal. Deal and Knapp show that both removal devices are effective and equivalent structures for removal of kidney stone fragments from a passageway in an in vivo subject. Therefore, because these two fragment removal mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the fragment removal device taught by Knapp for the fragment removal device disclosed by Deal. The removal device taught by Knapp also provides the advantage of irrigating during the procedure, which is critical during most ureteroscopic procedures (paragraph 0004).
	In the same field of endeavor (suction/irrigation sleeves), Soble teaches (Figure 3B) that it was known in the art before the effective filing date of the claimed invention that a flexible tube can be formed with a first passageway (3) and a second passageway (1) encompassed within the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first lumen forming an annular lumen surrounding the second passageway (Column 6, lines 25-33).	
	It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the vacuum tube taught by Deal in view of Knapp such that the second passageway is encompassed by the first passageway, wherein the second passageway is positioned concentrically within the first passageway, the first passageway forming an annular lumen surrounding the second passageway, as taught by Soble.  This modification would reduce the overall cross-sectional size of the flexible tube and would provide a circular cross-sectional shape, which would ease insertion of the device into the body. This modification would also allow the flexible tube to be guided through smaller-diameter body lumens, while still allowing the second passageway to perform both of its functions (providing a channel for a guidewire and delivering liquid).  It was well-known in the art at the time the invention was made that the configuration of the lumens of a multi-lumen catheter can be adjusted by one having ordinary skill in the art.  
In the same field of endeavor, Gal teaches an apparatus and method for removing obstructions in the urinary tract.  Gal teaches that aspiration can be provided substantially continuous or intermittent, e.g., pulsed or otherwise varied in flow rate, pressure, volume, and the like, to apply desired suction forces on the obstruction (paragraph 0067).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Deal in view of Knapp and Soble such that the suction is continued intermittently, as taught by Gal.  This modification would apply desired suction forces on the obstruction (Gal, paragraph 0067).
Regarding claim 21, Deal as modified by Knapp, Soble, and Gal teaches that the device (14, 18) is a ureteroscope (Deal, paragraphs 0003 and 0030-0034).
	Regarding claim 22, Deal as modified by Knapp and Soble teaches that the device comprises an optical device (26) to visualize the treatment site (Deal, paragraph 0048) and monitor progress of the procedure (Deal, paragraph 0054).  However, Deal fails to disclose after aspirating at least one of the plurality of smaller objects: removing the flexible tube from the sheath, re-inserting the device into the sheath, and using the device to visualize whether all of the plurality of smaller objects have been removed from the kidney.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the procedure taught by Deal in view of Knapp, Soble, and Gal to remove the flexible tube from the sheath, re-insert the device into the sheath, and use the device to visualize whether all of the plurality of smaller objects have been removed from the kidney after aspirating at least one of the plurality of smaller objects.  Deal teaches that the device comprises an optical device (26) to visualize the treatment site (Deal, paragraph 0048) and monitor progress of the procedure (Deal, paragraph 0054).  This modification would ensure that none of the plurality of smaller objects remain in the body, which would prevent the possibly of an additional procedure in the future to remove those smaller objects.


Response to Arguments
Applicant's arguments filed 7/14/22 regarding the annular lumen on pages 8-10 of the response have been fully considered but they are not persuasive.  The Applicant has argued that the Soble reference does not teach an annular lumen due to the presence of the partition structures (6) depicted in Figure 3B.  The Examiner disagrees with this argument.  Column 3, lines 21-32 of Soble teaches that the lumens may be defined by a permanent partition integral with the sleeve (which is depicted in Figure 3B), or by temporary structures that may be separated from the sleeve, or it may be created by the insertion of an instrument whose outer diameter is less than the inner diameter of the sleeve.  Thus, while the partition structures are depicted in Figure 3B, Soble teaches that the multi-lumen configuration can be formed without them, which would result in an annular lumen surrounding the second passageway as claimed.
Applicant’s arguments with respect to the cited references failing to disclose intermittently continuing suction on page 10 of the response have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Gal et al. reference is newly cited to address the new claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 21, 2022